     Case 21-10900      Doc 22    Filed 07/30/21 Entered 07/30/21 16:27:06         Desc Main
                                    Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  JOYCE SIMONELLI,                                Ch. 13
    Debtor                                        21-10900-CJP


                                        Order of Dismissal

Due to the failure of the Debtor to comply with the Court's Order of 6/30/2021 and the Debtor
having failed to file timely the required documents, it is hereby ordered that the above-entitled
case be and hereby is dismissed.

Dated: 7/30/2021                                  By the Court,




                                                  Christopher J. Panos
                                                  United States Bankruptcy Judge
